Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 1 of 90 PageID: 1




Charles M. Lizza
William C. Baton
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, NJ 07102
(973) 286-6700
clizza@saul.com
wbaton@saul.com

Attorneys for Plaintiff
Actelion Pharmaceuticals Ltd


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


ACTELION PHARMACEUTICALS LTD,
                                                           Civil Action No. ___________
                      Plaintiff,
               v.                                             COMPLAINT FOR
                                                           PATENT INFRINGEMENT
LAURUS LABS LIMITED and
PHARMAQ, INC.,                                                (Filed Electronically)

                      Defendants.



       Plaintiff Actelion Pharmaceuticals Ltd (“Actelion” or “Plaintiff”), for its Complaint

against Defendants Laurus Labs Limited (“Laurus”) and PharmaQ, Inc. (“PharmaQ”)

(collectively, “Defendants”), hereby alleges as follows:

                                        THE PARTIES

               1.     Plaintiff Actelion Pharmaceuticals Ltd is a Swiss corporation having a

primary place of business at Gewerbestrasse 16, CH-4123 Allschwil, Switzerland.

               2.     Upon information and belief, Defendant Laurus Labs Limited is an entity

organized and existing under the laws of India, with a principal place of business at Serene

Chambers, Road No. 7, Banjara Hills, Hyderabad-500 034, India.
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 2 of 90 PageID: 2




                3.        Upon information and belief, Defendant PharmaQ, Inc. is an entity

organized and existing under the laws of New Jersey, with a principal place of business at

Waterview Plaza, 2001 Route 46, Suite 105, Parsippany, New Jersey 07054.

                                   JURISDICTION AND VENUE

                4.        This is a civil action for infringement of United States Patent

No. 7,094,781 (“the ’781 patent” or “the patent-in-suit”). This action arises under the patent

laws of the United States, 35 U.S.C. §§ 100 et seq., as well as the Declaratory Judgment Act,

28 U.S.C. §§ 2201-02.

                5.        This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331, 1338(a), 2201, 2202, and 35 U.S.C. § 271. This Court may declare the

rights and other legal relations of the parties under 28 U.S.C. §§ 2201-02 because this case is an

actual controversy within the Court’s jurisdiction.

                6.        Upon information and belief, Laurus maintains a regular place of business

in New Jersey through its wholly-owned subsidiary, Laurus Generics Inc., having a principal

place of business located at 400 Connell Drive, Suite 5200, Berkeley Heights, New Jersey

07922.

                7.        Upon information and belief, Laurus directly and/or through its

subsidiaries, agents, and/or alter egos, develops, manufactures, markets, sells, and/or imports

generic versions of branded pharmaceutical products throughout the United States, including in

this Judicial District.

                8.        Upon information and belief, PharmaQ is registered with the State of New

Jersey’s Division of Revenue and Enterprise Services as a business operating in New Jersey

under Business ID No. 0100536377.



                                                  -2-
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 3 of 90 PageID: 3




                9.     Upon information and belief, PharmaQ provides services to drug

companies with respect to their pharmaceutical products in the United States, including in this

Judicial District.

                10.    Upon information and belief, PharmaQ is an agent for Laurus with regard

to Abbreviated New Drug Application (“ANDA”) No. 211120, for which Laurus and PharmaQ

have jointly sought approval from the United States Food and Drug Administration (“FDA”).

                11.    Laurus and PharmaQ sent a letter dated August 26, 2020 (“August 26,

2020 Notice Letter”) to Actelion, stating that Laurus filed ANDA No. 211120, seeking approval

from the FDA to commercially manufacture, use, or sell generic macitentan 10 mg oral tablets

(“the ANDA Product”) in the United States (including, upon information and belief, in the State

of New Jersey) prior to the expiration of the ’781 patent.

                12.    The August 26, 2020 Notice Letter represented that ANDA No. 211120

included a certification under § 505(j)(2)(A)(vii)(IV) of the Federal Food, Drug and Cosmetic

Act (21 U.S.C. § 355) with respect to the ’781 patent (“Paragraph IV Certification”). The

August 26, 2020 Notice Letter also included an Offer of Confidential Access (“OCA”) to ANDA

No. 211120, which states that “this Offer of Confidential Access shall be governed by the laws

of the State of New Jersey.” On or about August 27, 2020, Actelion received the August 26,

2020 Notice Letter.

                13.    Upon information and belief, Laurus, together with its agent PharmaQ,

filed or caused to be filed ANDA No. 211120 with the FDA.

                14.    This Court has personal jurisdiction over Laurus because, inter alia,

Laurus: (1) maintains a regular place of business in New Jersey through its wholly-owned

subsidiary Laurus Generics Inc.; (2) has purposely availed itself of the privilege of doing



                                               -3-
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 4 of 90 PageID: 4




business in New Jersey, including directly and/or indirectly through its subsidiaries, agents,

and/or alter egos; (3) maintains pervasive, continuous, and systematic contacts with New Jersey,

including the marketing, distribution, and/or sale of generic pharmaceutical products in New

Jersey directly or indirectly through its subsidiaries, agents, and/or alter egos; (4) upon

information and belief, derives substantial revenue from the sale of its products in New Jersey,

including directly or indirectly through its subsidiaries, agents, and/or alter egos; and (5) upon

information and belief, intends to, directly or indirectly through its subsidiaries, agents, and/or

alter egos, market, sell, or distribute the ANDA Product in New Jersey.

               15.    This Court also has personal jurisdiction over Laurus because, inter alia,

Laurus, directly and/or indirectly through its subsidiaries, agents, and/or alter egos, has

committed, aided, abetted, contributed to, and/or participated in the commission of acts of patent

infringement, including acts in New Jersey, including by sending the August 26, 2020 Notice

Letter to New Jersey, that have led to foreseeable harm and injury to Actelion in New Jersey.

               16.    This Court also has personal jurisdiction over Laurus because, inter alia,

Laurus has availed itself of the legal protections of the State of New Jersey by offering Actelion

access to ANDA No. 211120 as governed by the laws of the State of New Jersey.

               17.    This Court also has personal jurisdiction over Laurus because, inter alia,

Laurus has availed itself of the legal protections of the State of New Jersey by previously

consenting to personal jurisdiction in this Judicial District. E.g., Janssen Prods. L.P., et al. v.

Dr. Reddy’s Labs., Inc., Laurus Labs Ltd., PharmaQ, Inc., et al., Civil Action No. 18-9655

(D.N.J.); Mitsubishi Tanabe Pharma Corp., et al. v. MSN Labs. Private Ltd., Laurus Labs. Ltd.,

et al., Civil Action No. 17-5302 (D.N.J.).




                                               -4-
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 5 of 90 PageID: 5




               18.     Alternatively, this Court may exercise jurisdiction over Laurus pursuant to

Fed. R. Civ. P. 4(k)(2) because, inter alia, (1) Actelion’s claims arise under federal law;

(2) Laurus is a foreign entity not subject to personal jurisdiction in any state’s court of general

jurisdiction; and (3) Laurus has sufficient contacts with the United States as a whole, including,

but not limited to, by submitting various ANDAs to the FDA and manufacturing, importing,

offering to sell, or selling pharmaceutical products throughout the United States, such that this

Court’s exercise of jurisdiction over Laurus satisfies due process.

               19.     This Court has personal jurisdiction over PharmaQ because, inter alia,

PharmaQ: (1) is an entity organized and existing under the laws of New Jersey; (2) has a

principal place of business in New Jersey; (3) has purposely availed itself of the privilege of

doing business in New Jersey, including by, inter alia, registering with the State of New Jersey’s

Division of Revenue and Enterprise Service to do business in New Jersey under entity ID

No. 0100536377; and (4) maintains pervasive, continuous, and systematic contacts with New

Jersey.

               20.     This Court also has personal jurisdiction over PharmaQ because, inter

alia, PharmaQ has committed, aided, abetted, contributed to, and/or participated in the

commission of acts of patent infringement, including acts in New Jersey, including by sending

the August 26, 2020 Notice Letter to New Jersey, that have led to foreseeable harm and injury to

Actelion in New Jersey.

               21.     This Court also has personal jurisdiction over PharmaQ because, inter

alia, PharmaQ has availed itself of the legal protections of the State of New Jersey by previously

consenting to personal jurisdiction in this Judicial District. E.g., Janssen Prods. L.P., et al. v.




                                               -5-
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 6 of 90 PageID: 6




Dr. Reddy’s Labs., Inc., Laurus Labs Ltd., PharmaQ, Inc., et al., Civil Action No. 18-9655

(D.N.J.).

               22.     Venue is proper in this Court as to Laurus under 28 U.S.C. §§ 1391(b),

(c), and/or (d), and 1400(b) because, inter alia, Laurus is a foreign entity and may be sued in any

judicial district in the United States in which Laurus is subject to the court’s personal

jurisdiction. Venue is proper for the additional reasons set forth above and for other reasons that

will be presented to the Court if such venue is challenged.

               23.     Venue is proper in this Court as to PharmaQ under 28 U.S.C. §§ 1391(b),

(c), and/or (d), and 1400(b) because, inter alia, PharmaQ is an entity organized and existing

under the laws of New Jersey, has a principal place of business in New Jersey, and has

committed and will commit further acts of infringement in this Judicial District. Venue is proper

for the additional reasons set forth above and for other reasons that will be presented to the Court

if such venue is challenged.

                                    THE PATENT-IN-SUIT

               24.     Actelion holds approved New Drug Application (“NDA”) No. 204410,

under which the FDA granted approval on October 18, 2013 for macitentan 10 mg oral

once-a-day tablets, marketed in the United States under the trade name OPSUMIT®.

               25.     OPSUMIT® (macitentan), approved in NDA No. 204410, is indicated for

the treatment of pulmonary arterial hypertension (PAH, WHO Group I) to reduce the risks of

disease progression and hospitalization for PAH.

               26.     Actelion owns the ’781 patent, titled “Sulfamides and Their Use as

Endothelin Receptor Antagonists.” The ’781 patent duly and legally issued on August 22, 2006.

A copy of the ’781 patent is attached as Exhibit A.



                                               -6-
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 7 of 90 PageID: 7




               27.     Pursuant to 21 U.S.C. § 355(b)(l), the ’781 patent is listed in the FDA

publication titled Approved Drug Products with Therapeutic Equivalence Evaluations (also

known as the “Orange Book”), as covering Actelion’s OPSUMIT® brand macitentan tablets.

                            ACTS GIVING RISE TO THE ACTION

               28.     Upon information and belief, Laurus and PharmaQ have submitted

ANDA No. 211120 to the FDA, seeking FDA approval for the commercial manufacture, use,

offer for sale, or sale within the United States, and/or importation into the United States, of the

ANDA Product.

               29.     Upon information and belief, prior to about October 18, 2017, Laurus was

aware of the ’781 patent.

               30.     Upon information and belief, prior to about October 18, 2017, PharmaQ

was aware of the ’781 patent.

               31.     Upon information and belief, on or about October 18, 2017, Laurus and

PharmaQ submitted ANDA No. 211120 to the FDA.

               32.     Upon information and belief, when Laurus and PharmaQ submitted

ANDA No. 211120 to the FDA on or about October 18, 2017, the ANDA included a certification

under § 505(j)(2)(A)(vii)(III) of the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 355)

with respect to the ’781 patent (“Paragraph III Certification”).

               33.     Upon information and belief, at the time Laurus and PharmaQ submitted

the Paragraph III Certification, they did not possess an opinion supported by facts and law that

the ’781 patent was invalid.




                                                -7-
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 8 of 90 PageID: 8




               34.    Upon information and belief, at some time between about October 18,

2017 and August 26, 2020, Laurus and PharmaQ converted their Paragraph III Certification to

the Paragraph IV Certification.

               35.    Upon information and belief, at some time prior to about August 26, 2020,

Laurus was aware of the Consent Judgment (D.I. 145) in Actelion Pharmaceuticals Ltd v. Zydus

Pharmaceuticals (USA) Inc., et al., Civil Action No. 18-1397 (FLW)(LHG) (D.N.J.), in which

Amneal Pharmaceuticals LLC admitted that the claims of the ’781 patent are valid and

enforceable.

               36.    Upon information and belief, at some time prior to about August 26, 2020,

Laurus was aware of the Consent Judgment (D.I. 44) in Actelion Pharmaceuticals Ltd v.

Aurobindo Pharma USA Inc., et al., Civil Action No. 19-15437 (FLW)(LHG) (D.N.J.), in which

Aurobindo Pharma USA Inc. and Aurobindo Pharma Limited admitted that the claims of the

’781 patent are valid and enforceable.

               37.    Upon information and belief, Laurus is presently aware of the Consent

Judgment (D.I. 169) in Actelion Pharmaceuticals Ltd v. Zydus Pharmaceuticals (USA) Inc., et

al., Civil Action No. 18-1397 (FLW)(LHG) (D.N.J.).

               38.    Separate and apart from certain contentions regarding patent validity, the

August 26, 2020 Notice Letter does not identify any factual basis for, or any opinion of,

noninfringement of Claim 11 of the ’781 patent.

               39.    The product for which Laurus and PharmaQ seek FDA approval in ANDA

No. 211120 includes macitentan as the active ingredient.

               40.    The chemical name of the compound macitentan is one of the chemical

names recited in Claim 11 of the ’781 patent.



                                                -8-
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 9 of 90 PageID: 9




               41.    Laurus, together with its agent PharmaQ, did not comply with its

affirmative duty of care in making the Paragraph IV Certification with respect to the ’781 patent

under Yamanouchi Pharm. Co., Ltd. v. Danbury Pharmacal, Inc., 231 F.3d 1339, 1347-48

(Fed. Cir. 2000).

               42.    On September 9, 2020, Actelion sent Laurus proposed terms for an OCA

to ANDA No. 211120, and requested a response again on September 15, 2020, and on

September 29, 2020. As of the date that this Complaint was filed, Laurus has not agreed to an

OCA or provided Actelion with access to ANDA No. 211120.

               43.    Actelion commenced this action within 45 days of the date of receipt of

the August 26, 2020 Notice Letter.

                     INFRINGEMENT BY LAURUS AND PHARMAQ

               44.    Actelion re-alleges paragraphs 1-43 as if fully set forth herein.

               45.    By seeking approval of ANDA No. 211120 to engage in the commercial

manufacture, use, offer for sale, or sale within the United States, and/or importation into the

United States, of the ANDA Product prior to the expiration of the ’781 patent, Laurus and

PharmaQ have infringed one or more claims of the ’781 patent under 35 U.S.C. § 271(e)(2)(A).

               46.    Laurus and its agent PharmaQ are jointly and severally liable for

infringement of the ’781 patent under 35 U.S.C. § 271(e)(2)(A).

               47.    Upon information and belief, Laurus and PharmaQ were aware that the

submission of ANDA No. 211120 that included the Paragraph IV Certification to the FDA

constituted an act of infringement of one or more claims of the ’781 patent.

               48.    Actelion is entitled to relief provided by 35 U.S.C. § 271(e)(4), including

an Order of this Court that the effective date of the approval of ANDA No. 211120 be a date that



                                               -9-
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 10 of 90 PageID: 10




is not earlier than the expiration date of the ’781 patent, or any later expiration of any patent term

extension or exclusivity for the ’781 patent to which Actelion is or becomes entitled.

               49.     If Laurus and/or PharmaQ commercially manufacture, use, offer to sell, or

sell within the United States, and/or import into the United States, the ANDA Product prior to

the expiration of the ’781 patent, Laurus and PharmaQ would further infringe one or more claims

of the ’781 patent under 35 U.S.C. §§ 271(a), (b), (c), and/or (g).

               50.     Laurus and its agent PharmaQ are jointly and severally liable for

infringement of the ’781 patent under 35 U.S.C. §§ 271(a), (b), (c), and/or (g).

               51.     Upon information and belief, Laurus and PharmaQ are aware that the

commercial manufacture, use, offer for sale, or sale within the United States, and/or importation

into the United States, of the ANDA Product before the expiration of the ’781 patent would

constitute an act of infringement of one or more claims of the ’781 patent.

               52.     Actelion is entitled to a declaration that, if Laurus and/or PharmaQ

commercially manufacture, use, offer for sale, or sell the ANDA Product within the United

States, import the ANDA Product into the United States, and/or induce or contribute to such

conduct, Laurus and PharmaQ will infringe one or more claims of the ’781 patent under

35 U.S.C. §§ 271(a), (b), (c), and/or (g).

               53.     Actelion will be irreparably harmed by Laurus’s and PharmaQ’s

infringing activities unless those activities are enjoined by this Court. Actelion does not have an

adequate remedy at law.

               54.     This is an exceptional case based on, inter alia, Laurus’s and PharmaQ’s

failure to comply with their affirmative duty of care in converting their Paragraph III




                                                - 10 -
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 11 of 90 PageID: 11




Certification to a Paragraph IV Certification and propagating invalidity defenses that they know

or have reason to know are lacking in an objective good-faith basis in fact and law.

                                    PRAYER FOR RELIEF

                 WHEREFORE, Actelion requests that the Court grant the following relief:

                 A.     A Judgment decreeing that Laurus and PharmaQ have infringed one or

more claims of the ’781 patent by submitting ANDA No. 211120 that included the Paragraph IV

Certification;

                 B.     A permanent injunction pursuant to 35 U.S.C. § 271(e)(4)(B) or 35 U.S.C.

§ 283 restraining and enjoining Laurus and PharmaQ, their directors, officers, agents, attorneys,

affiliates, divisions, successors and employees, and those acting in concert with Laurus and/or

PharmaQ, from infringing one or more claims of the ’781 patent by the commercial manufacture,

use, offer for sale, or sale within the United States, and/or importation into the United States, of

any drug product claimed in the ’781 patent;

                 C.     An Order pursuant to 35 U.S.C. § 271(e)(4)(A) decreeing that the effective

date of any approval of ANDA No. 211120 be a date that is not earlier than the expiration date of

the ’781 patent, or any later expiration of any patent term extension or exclusivity for the

’781 patent to which Actelion is or becomes entitled;

                 D.     An award of monetary relief to the extent Laurus and/or PharmaQ

commercially manufacture, use, offer for sale, or sell within the United States, or import into the

United States, any product that infringes, induces, or contributes to the infringement of one or

more claims of the ’781 patent within the United States prior to the expiration of the ’781 patent,

including any later expiration of any patent term extension or exclusivity for the patent to which




                                               - 11 -
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 12 of 90 PageID: 12




Actelion is or becomes entitled, and that any such monetary relief be awarded to Actelion with

prejudgment interest;

               E.       An Order be entered that this case is exceptional, and that Actelion is

entitled to reasonable attorneys’ fees pursuant to 35 U.S.C. § 285; and

               F.       Such other and further relief as the Court may deem just and proper.




Dated: October 5, 2020                                  By: s/ Charles M. Lizza
                                                               Charles M. Lizza
Of Counsel:                                                    William C. Baton
                                                               SAUL EWING ARNSTEIN & LEHR LLP
Bruce M. Wexler                                                One Riverfront Plaza, Suite 1520
Preston K. Ratliff II                                          Newark, NJ 07102
PAUL HASTINGS LLP                                              (973) 286-6700
200 Park Avenue                                                clizza@saul.com
New York, NY 10166                                             wbaton@saul.com
(212) 318-6000
                                                             Attorneys for Plaintiff
                                                             Actelion Pharmaceuticals Ltd




                                               - 12 -
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 13 of 90 PageID: 13




         CERTIFICATION PURSUANT TO LOCAL CIVIL RULES 11.2 & 40.1

       I hereby certify that the matter in controversy involves the same plaintiff and same patent

(United States Patent No. 7,094,781) that were at issue in the matters captioned Actelion

Pharmaceuticals Ltd v. Zydus Pharmaceuticals (USA) Inc., et al., Civil Action No. 18-1397

(FLW)(LHG) (D.N.J.) and Actelion Pharmaceuticals Ltd v. Aurobindo Pharma USA Inc., et al.,

Civil Action No. 19-15437 (FLW)(LHG) (D.N.J.), which were filed on January 31, 2018 and

July 16, 2019, respectively. Those matters were dismissed by the Hon. Freda L. Wolfson,

U.S.D.J. on September 22, 2020 and July 15, 2020, respectively.

       I hereby certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court or of any pending arbitration or administrative

proceeding.



Dated: October 5, 2020                               By: s/ Charles M. Lizza
                                                            Charles M. Lizza
Of Counsel:                                                 William C. Baton
                                                            SAUL EWING ARNSTEIN & LEHR LLP
Bruce M. Wexler                                             One Riverfront Plaza, Suite 1520
Preston K. Ratliff II                                       Newark, NJ 07102
PAUL HASTINGS LLP                                           (973) 286-6700
200 Park Avenue                                             clizza@saul.com
New York, NY 10166                                          wbaton@saul.com
(212) 318-6000
                                                            Attorneys for Plaintiff
                                                            Actelion Pharmaceuticals Ltd
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 14 of 90 PageID: 14




                       EXHIBIT A
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 15 of 90 PageID: 15
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 16 of 90 PageID: 16
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 17 of 90 PageID: 17
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 18 of 90 PageID: 18
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 19 of 90 PageID: 19
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 20 of 90 PageID: 20
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 21 of 90 PageID: 21
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 22 of 90 PageID: 22
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 23 of 90 PageID: 23
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 24 of 90 PageID: 24
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 25 of 90 PageID: 25
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 26 of 90 PageID: 26
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 27 of 90 PageID: 27
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 28 of 90 PageID: 28
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 29 of 90 PageID: 29
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 30 of 90 PageID: 30
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 31 of 90 PageID: 31
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 32 of 90 PageID: 32
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 33 of 90 PageID: 33
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 34 of 90 PageID: 34
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 35 of 90 PageID: 35
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 36 of 90 PageID: 36
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 37 of 90 PageID: 37
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 38 of 90 PageID: 38
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 39 of 90 PageID: 39
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 40 of 90 PageID: 40
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 41 of 90 PageID: 41
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 42 of 90 PageID: 42
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 43 of 90 PageID: 43
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 44 of 90 PageID: 44
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 45 of 90 PageID: 45
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 46 of 90 PageID: 46
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 47 of 90 PageID: 47
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 48 of 90 PageID: 48
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 49 of 90 PageID: 49
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 50 of 90 PageID: 50
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 51 of 90 PageID: 51
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 52 of 90 PageID: 52
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 53 of 90 PageID: 53
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 54 of 90 PageID: 54
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 55 of 90 PageID: 55
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 56 of 90 PageID: 56
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 57 of 90 PageID: 57
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 58 of 90 PageID: 58
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 59 of 90 PageID: 59
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 60 of 90 PageID: 60
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 61 of 90 PageID: 61
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 62 of 90 PageID: 62
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 63 of 90 PageID: 63
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 64 of 90 PageID: 64
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 65 of 90 PageID: 65
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 66 of 90 PageID: 66
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 67 of 90 PageID: 67
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 68 of 90 PageID: 68
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 69 of 90 PageID: 69
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 70 of 90 PageID: 70
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 71 of 90 PageID: 71
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 72 of 90 PageID: 72
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 73 of 90 PageID: 73
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 74 of 90 PageID: 74
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 75 of 90 PageID: 75
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 76 of 90 PageID: 76
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 77 of 90 PageID: 77
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 78 of 90 PageID: 78
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 79 of 90 PageID: 79
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 80 of 90 PageID: 80
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 81 of 90 PageID: 81
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 82 of 90 PageID: 82
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 83 of 90 PageID: 83
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 84 of 90 PageID: 84
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 85 of 90 PageID: 85
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 86 of 90 PageID: 86
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 87 of 90 PageID: 87
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 88 of 90 PageID: 88
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 89 of 90 PageID: 89
Case 3:20-cv-13967-FLW-LHG Document 1 Filed 10/05/20 Page 90 of 90 PageID: 90
